Lincoln Life & Annuity Company of New York: Lincoln Life & Annuity Flexible Premium Variable Life Account M Supplement Dated To the Product Prospectuses dated May 1, 2010 for: Lincoln VULONE2007 This Supplement outlines changes to the prospectus for Lincoln VULONE2007 that will be applicable to policies issued on or after, subject to state availability.These changes apply only to new purchasers of the policy and not to current owners and are not optional.These revisions are occasioned by a re-pricing of the insurance elements of the product and are more fully described below: Overview of the changes: 1.In the prospectus, under “POLICY SUMMARY”, the provision with respect to Charges and Fees: · The Surrender Charge shown for a Representative Insured shown in the Surrender Charge section of “Table I: Transaction Fees” have been changed. The Surrender Charge for the male Representative Insured has been changed from “$27.52 per $1000 of specified amount” to “$27.95 per $1000 of specified amount.” · The Cost of Insurance charge shown for a Representative Insured shown in the Cost of Insurance section of “Table II: Periodic Charges Other Than Fund Operating Expenses” has been changed. The Cost of Insurance charge for the male Representative Insured has been changed from “$0.19 per month per $1000 of Net Amount at Risk” to “$0.20 per month per $1000 of Net Amount at Risk.” · The charge shown in the Administrative Fee section of “Table II: Periodic Charges Other Than Fund Operating Expenses” for a Representative Insured has been changed.The charge for a male Representative Insured has been changed from “$0.24 per month per $1000 of specified amount” to “$0.13 per month per $1000 of specified amount.” · The Policy Loan Interest Charge section of “Table II: Periodic Charges Other Than Fund Operating Expenses” and the corresponding footnote have been changed. The charge has been changed from “5.0% annually of the amount held in the loan account” to “4.0% annually of the amount held in the loan account.” The changes noted above have resulted in changes in the numerical values in some of the representative calculations and tables included in the prospectus, dated May 1, 2010.The tables, calculations and the sentences in which these numerical changes occur are set out below. 2.In the prospectus under “DEATH BENEFITS”, the section entitled “Changes to the Initial Specified Amount and Death Benefit Options ” has been changed and a provision entitled “Death Benefit Qualification Test” has been added.This provision allows you to choose at the time you apply for the policy between which test, as provided under the Internal Revenue Code, you wish your policy to be qualified as Life Insurance. 3.In the prospectus under “TAX ISSUES”, the section entitled “Taxation of Life Insurance Contracts in General”, sub-section “Tax Status of the Policy” the second paragraph has been changed.This change clarifies the Cash Value Accumulation Test may be applied if you so elect at the time you apply for the policy. Please refer to the May 1, 2010 prospectus for a discussion of all other provisions of your policy that are not discussed in this supplement. This supplement is for informational purposes and requires no action on your part.Please also note that certain terms used in this supplement are defined within the sentences where they appear, in the relevant provisions of the prospectus or in the prospectus Glossary. The prospectus dated May 1, 2010 is being amended as follows (in order of how these respective sections appear in the prospectus): Changes to “Charges and Fees” (under “POLICY SUMMARY”, sub-section “Charges and Fees”): The following replaces the “Charge for a Representative Insured” under the “Surrender Charge” section of Table I: Transaction Fees: Charge When Charge is Deducted Amount Deducted Surrender Charge*2 Charge for a Representative Insured For up to 15 years from the Policy Date and up to 15 years from the effective date of each increase in specified amount, a Surrender Charge will be deducted at the time you effect a Full Surrender of your policy.For up to 10 years from the Policy Date or up to 10 years from the effective date of each increase in specified amount, a Surrender Charge will be deducted at the time you effect a Reduction in Specified Amount. For a male, age 45, standard non-tobacco, in year one the maximum Surrender Charge is $27.95 per $1,000 of specified amount. * These charges and costs vary based on individual characteristics. The charges and costs shown in the table may not be representative of the charges and costs that a particular policy owner will pay. You may obtain more information about the particular charges that would apply to you by requesting a personalized policy illustration from you financial advisor. 2 During the life of the policy, you may request one or more Partial Surrenders, each of which may not exceed 90% of your policy’s Surrender Value as of the date of your request. If you wish to surrender more than 90% of your policy’s Surrender Value, you must request a Full Surrender of you policy, which is subject to the Surrender Charge reflected in the table above. (See section headed “Partial Surrenders” for a discussion of Partial Surrenders of your policy.) The following replaces the “Charge for a Representative Insured” under the “Cost of Insurance” section of Table II: Periodic Charges Other Than Fund Operating Expenses: Charge When Charge is Deducted Amount Deducted Cost of Insurance* Monthly Charge for a Representative Insured For a male, age 45, standard non-tobacco, in year one the guaranteed maximum monthly cost of insurance rate is $0.20 per month per $1,000 of Net Amount at Risk. *These charges and costs vary based on individual characteristics. The charges and costs shown in the table may not be representative of the charges and costs that a particular policy owner will pay.
